Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28602   Page 1 of 61




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTICT OF MICHIGAN
                              SOUTHERN DIVISION

  KONICA MINOLTA BUSINESS
  SOLUTIONS, U.S.A., INC.,

        Plaintiff,                         Case No. 15-11254
                                           Honorable Victoria A. Roberts
  v.

  LOWERY CORPORATION, d/b/a
  APPLIED IMAGING SYSTEMS,
  INC., et al.,

       Defendants.
  _____________________________/


         ORDER: (1) GRANTING IN PART AND DENYING IN PART
       PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
        [ECF No. 431]; AND (2) DENYING DEFENDANTS’ MOTIONS
        FOR PARTIAL SUMMARY JUDGMENT [ECF Nos. 430, 432]


  I.    INTRODUCTION

        Plaintiff Konica Minolta Business Solutions (“KMBS” or “Konica”) and

  Defendant Applied Imaging Systems (“AI” or “Applied Imaging”) are direct

  competitors in the copier industry. They directly compete in the sale, lease,

  and maintenance of multifunction printing and imaging devices and

  software in Michigan.

        KMBS brings suit against several of its former employees – Steve

  Hurt, Robert Bell, Anna Stewart, Randy Magner, Matt Aron, and Linda
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28603   Page 2 of 61




  Boyle (“Individual Defendants”) – and AI, alleging breach of contract,

  tortious interference with a contractual relationship, misappropriation of

  trade secrets, and civil conspiracy.

        Three motions for partial summary judgment are before the Court.

          - KMBS seeks summary judgment on liability on Count I
            (Breach of Contract), Count II (Tortious Interference), and
            Count IV (misappropriation). [ECF No. 431].

          - AI moves for summary judgment on the misappropriation
            of trade secrets claim and the type of damages KMBS can
            recover. [ECF No. 432].

          - The Individual Defendants seek summary judgment on the
            breach of contract and trade secret misappropriation
            claims. [ECF No. 430].

        As set forth below, the Court: (1) DENIES Defendants’ motions; and

  (2) GRANTS IN PART and DENIES IN PART KMBS’s motion.

  II.   BACKGROUND

        Konica has maintained a significant sales presence in the Detroit

  area for years. In early 2011, Applied Imaging decided to expand its

  business into the Detroit market. To that end, it proposed hiring five sales

  employees from KMBS.

        On March 18, 2011, AI hired Steve Hurt to launch its Detroit area

  office; Hurt was Konica’s director of sales for the Detroit area. In the

  months and years that followed, Hurt hired several other KMBS sales and

                                         2
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28604   Page 3 of 61




  service employees to assist in getting AI’s Detroit office off the ground.

  Many of those employees were subject to an employment agreement which

  precluded them from retaining and/or disclosing KMBS’s confidential

  information, performing certain tasks on behalf of a KMBS competitor in the

  Detroit area, or soliciting certain customers of KMBS. Konica alleges AI

  and Hurt were aware that these former KMBS employees had ongoing

  contractual obligations to KMBS.

        The other Individual Defendants – along with their former KMBS titles

  and their departure dates from KMBS – are: (1) Anna Stewart, Sales

  Representative, August 8, 2012; (2) Randy Magner, Named Account

  Executive, August 13, 2012; (3) Matt Aron, Senior Account Executive,

  March 2013; (4) Linda Boyle, Major Account Executive, March 2013; and

  (5) Robert Bell, Branch Manager, July 12, 2013.

        KMBS alleges the Individual Defendants stole its trade secret and

  other confidential information and brought it with them to Applied Imaging –

  with the full knowledge of AI’s executives. Konica claims that Defendants

  possessed, transmitted, disclosed, and used Konica’s confidential and

  proprietary information obtained by the Individual Defendants during their

  employment with KMBS. Konica says that this information related to every

  aspect of its business in Michigan, including KMBS’s confidential customer

                                         3
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20      PageID.28605     Page 4 of 61




  list for the entire state of Michigan, sales forecasts, lease and machine

  information, location maps, confidential pricing lists, pricing comparison

  tools, meter readings, customer agreements, prospect lists, compensation

  and quota information, inventory, schematics, configurations, service data,

  proposals, Konica’s custom Excel workbooks, and its sales and service

  contract templates.

         Konica claims that Defendants used the misappropriated trade secret

  information to target and steal Konica’s customers in violation of Michigan

  law and certain Individual Defendants’ contractual obligations.

         Each party moves for partial summary judgment.

  III.   STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 56(a), “[t]he Court shall grant

  summary judgment if the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of

  law.” The movant bears the initial burden to inform the Court of the basis

  for its motion; it must identify particular portions of the record that

  demonstrate the absence of a genuine dispute as to any material fact.

  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant satisfies

  its burden, the non-moving party must set forth specific facts showing a

  genuine issue for trial. Id. at 324. Unsupported, conclusory statements are

                                          4
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28606   Page 5 of 61




  insufficient to establish a factual dispute to defeat summary judgment, as is

  the “mere existence of a scintilla of evidence in support of the [non-

  movant’s] position”; the evidence must be such that a reasonable jury could

  find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986);

  Alexander v. CareSource, 576 F.3d 551, 560 (6th Cir. 2009).

        In deciding a summary judgment motion, the Court “views the factual

  evidence and draws all reasonable inferences in favor of the nonmoving

  party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

  The Court need only consider the cited materials, but it may consider other

  evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function at

  the summary judgment stage “is not to weigh the evidence and determine

  the truth of the matter but to determine whether there is a genuine issue for

  trial.” Liberty Lobby, 477 U.S. at 249. “The standard of review for cross-

  motions for summary judgment does not differ from the standard applied

  when a motion is filed by only one party to the litigation.” Lee v. City of

  Columbus, 636 F.3d 245, 249 (6th Cir. 2011). However, where the moving

  party seeks summary judgment in its favor on a claim or issue as to which it

  bears the burden of proof at trial, that party’s “showing must be sufficient

  for the court to hold that no reasonable trier of fact could find other than for




                                         5
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28607   Page 6 of 61




  the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir.

  1986) (internal quotation marks, citation, and emphasis omitted).

  IV.   COUNT I – BREACH OF CONTRACT

        In Count I, KMBS alleges a breach of contract claim against all

  Individual Defendants except Hurt (the “Contract Defendants”). The

  Contract Defendants signed a Confidential Information and Employment

  Agreement (“Agreement”). The Agreement is identical for each person and

  contains confidentiality and non-compete/non-solicitation provisions.

        The Agreement contains a choice of law provision. New York law

  governs this claim.

        To succeed, KMBS must prove: “(1) the existence of an agreement;

  (2) adequate performance of the contract by the plaintiff; (3) breach of

  contract by the defendant; and (4) damages.” Swan Media Grp., Inc. v.

  Staub, 841 F. Supp. 2d 804, 807 (S.D.N.Y. 2012).

        KMBS says the first three elements are easily satisfied and that it is

  entitled to summary judgment on liability on its breach of contract claim.

        The Contract Defendants seek summary judgment as well. They do

  not contest that Konica adequately performed under the Agreement or that

  they violated the terms of Agreement. Rather, they argue that the

  Agreement is unenforceable – such that there can be no breach – because

                                        6
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28608   Page 7 of 61




  the non-compete and non-solicitation provisions are overbroad, the

  protection given to alleged confidential information is overbroad in both

  scope and duration, and undefined key terms and conflicting language

  render the Agreement ambiguous.

        A.    Relevant Terms of the Agreement

        The Agreement contains an introduction section that defines

  Confidential Information:

        I understand that the term “Confidential Information” as used
        throughout this Agreement refers to confidential and proprietary
        business information of KMBS, including information relating to
        KMBS’ customers, potential customers, suppliers and the
        management of its business. Confidential Information also
        includes, but is not limited to, KMBS’ price lists, customer lists,
        customer records, promotional ideas and strategies, service
        policies and information, sales policies and information,
        marketing policies and information, supplier information,
        territory information, policies and procedures and any other
        information not generally available to the public or treated by
        KMBS as confidential.

        I also understand that KMBS has expended substantial sums
        and effort to develop and protect Confidential Information and
        desires to maintain the confidential status of such Information. I
        understand that in connection with my employment, I may
        become aware of certain Confidential Information owned by
        KMBS, as well as the Confidential Information owned by others
        (including entities related to KMBS), which KMBS is obligated
        to keep confidential. I acknowledge that I have an express
        obligation not to divulge, disclose or use for my own benefit or
        for the benefit of anyone other than KMBS any such information
        during or after my employment by KMBS.



                                         7
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28609    Page 8 of 61




        Therefore, in consideration of my employment by KMBS and of
        the salary, wages and other consideration paid to me and in
        consideration of the present and future access provided to me
        of Confidential Information, I agree as follows:

  [ECF No. 432-23, PageID.23820].

        Section 3 of the Agreement is titled “Non-Disclosure of Confidential

  Information” and provides:

        During my employment by KMBS and at all times after my
        employment by KMBS ends, I will not disclose to anyone
        outside of KMBS or use for my own behalf or on behalf of any
        other person any Confidential Information (which includes
        Confidential Information that KMBS has received from others),
        except upon written consent of KMBS or as required by my
        duties for KMBS and with KMBS’ knowledge. I also will not
        disclose any such Confidential Information to anyone within
        KMBS except to other employees or agents of KMBS who need
        to know such Confidential Information in order to do their jobs
        for KMBS. I acknowledge that no such Confidential Information
        is owned by me, and that all such Confidential Information shall
        remain the exclusive property of the owner thereof (whether or
        not KMBS) and constitutes valuable trade secrets of its owner. I
        will not use the confidential information for my own benefit or
        the benefit of any third party. I will safeguard the confidentiality
        of all Confidential Information by taking all precautions that
        KMBS currently requires or may in the future require and I will
        take any additional precautions that I would take to safeguard
        my own confidential information.

  [ECF No. 432-23, PageID.23821].

        Sections 6, 8, and 10 of the Agreement address how employees must

  handle KMBS property and confidential information:

        6.   Return of KMBS Property. Upon termination of my
        employment with KMBS for any reason, I will return to KMBS
                                         8
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28610      Page 9 of 61




        all property of KMBS immediately . . . , including, but not
        limited to, all files, databases, records, documents, drawings,
        specifications, lists, equipment and supplies, promotional
        materials and similar items relating to the business of KMBS.

        8.     Maintaining Records. I recognize that during the
        course of my employment I am likely to create and maintain
        certain records of my activities which contain Confidential
        Information and I recognize that all such records are the
        exclusive property of KMBS. I will keep and maintain adequate
        and current records of all such Confidential Information in the
        manner and form requested by KMBS. I further agree that all
        such records shall be the exclusive property of KMBS, shall not
        be copied and/or removed by me except for KMBS business
        and shall be made available to KMBS at all times. When my
        employment by KMBS ends for any reason, I will return to
        KMBS all books, records or notes containing the names and
        addresses of any customers of KMBS, all duplicate invoices
        and statements pertaining to such customers, and all other
        information, documents and writings of any nature whatsoever
        relative to the business of KMBS, and any other information of
        a confidential or secret nature applicable to KMBS’ business,
        its customers and the manner of conducting its business. I will
        not keep in my possession or control any copies of any of
        KMBS’ records, correspondence or written material of any kind
        after my employment with KMBS ends.

        10. KMBS Policies. In addition to complying with the terms
        and conditions of this Agreement, I also will abide by and
        comply with any and all existing and future KMBS policies and
        procedures relating to Confidential Information.

  [ECF No. 432-23, PageID.23821-23].

        Section 9 of the Agreement sets forth non-compete and non-

  solicitation provisions:

               a.   To the maximum extent permitted by applicable law,
        for a period of one year after my employment with KMBS ends
                                        9
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28611    Page 10 of 61




        (or for a period equal to the length of my employment with
        KMBS, if shorter), I will not: (i) call on or communicate with any
        customer or prospective customer of KMBS with whom I have
        dealt or whose identity I have learned while employed by
        KMBS; or (ii) directly or indirectly, render services in the
        geographic territory where I performed my duties for KMBS if
        my services would relate to the development, manufacture,
        marketing, sales, merchandising, promotion or maintenance of
        any products or processes which are similar to, or compete with
        products or processes offered by KMBS.

              b.    The period of one year (or shorter period equal to
        the length of my employment) referred to in the preceding
        paragraph shall be extended for a period equal to the duration
        of any breach of my obligation if I breach any obligation
        imposed by this section 9.

  [Id., PageID.23822].

        Finally, Section 17 of the Agreement provides that it “is the final,

  complete and exclusive agreement between KMBS and [the employee]

  with respect to the subject matter” and that the employee and KMBS are

  not “bound by any prior or collateral statements, warranties,

  representations, agreements, arrangements or course of dealings between

  them.” [Id., PageID.23824].

        B.    Breach of Contract Claims Under New York Law

        Under New York law, “‘negative covenants restricting competition are

  enforceable only to the extent that they satisfy [an] overriding requirement

  of reasonableness.’” Johnson Controls, Inc. v. A.P.T. Critical Sys., Inc.,

  323 F. Supp. 2d 525, 533 (S.D.N.Y. 2004) (quoting Reed, Roberts Assocs.,
                                        10
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20      PageID.28612    Page 11 of 61




  Inc. v. Strauman, 40 N.Y.2d 303, 307 (1976)). In determining whether a

  “restrictive covenant is reasonable, and thus enforceable, courts applying

  New York law typically employ the three-factor reasonableness test set

  forth in BDO Seidman v. Hirshberg, 93 N.Y.2d 382 [] (1999).” Oliver

  Wyman, Inc. v. Eielson, 282 F. Supp. 3d 684, 694 (S.D.N.Y. 2017). Under

  this test, a restrictive covenant is reasonable “only if it: (1) is no greater

  than is required for the protection of the legitimate interest of the employer,

  (2) does not impose undue hardship on the employee, and (3) is not

  injurious to the public.” BDO Seidman, 93 N.Y.2d at 388-89 (emphasis

  omitted); see also Johnson Controls, 323 F. Supp. 2d at 533 (courts will

  enforce a restrictive covenant only “to the extent that it is reasonable in

  time and area, necessary to protect the employer’s legitimate interests, not

  harmful to the general public and not unreasonably burdensome to the

  employee”).

        In applying this standard, the Court must focus on the particular facts

  and circumstances surrounding the agreement. Estee Lauder Companies

  Inc. v. Batra, 430 F. Supp. 2d 158, 179-80 (S.D.N.Y. 2006). “[T]here are no

  per se lines demarcating what constitutes an unreasonable durational or

  geographic scope.” Id. at 180.




                                          11
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28613       Page 12 of 61




        Moreover, the Court “need not employ an all or nothing approach to

  the enforcement of employee restrictive covenants.” Estee Lauder, 430 F.

  Supp. 2d at 180. Under New York law, courts may sever and grant partial

  enforcement of an overbroad restrictive covenant. Id.

        Indeed, “[w]here courts find restrictions to be unreasonable, . . . they

  may ‘blue pencil the covenant to restrict the term to a reasonable limitation,

  and grant partial enforcement for the overly broad restrictive covenant.’”

  Poller v. BioScrip, Inc., 974 F. Supp. 2d 204, 221 (S.D.N.Y. 2013) (citation

  omitted). “[P]artial enforcement, as opposed to invalidating the entire

  covenant, is justified” absent “overreaching, coercive use of dominant

  bargaining power, or other anti-competitive misconduct.” Johnson

  Controls, 323 F. Supp. 2d at 540 (citing BDO Seidman, 93 N.Y.2d at 394).

        Importantly, in cases like this, where a party argues that an entire

  restrictive covenant or agreement is invalid because certain parts are

  overbroad, the Court can partially enforce the restrictive covenant and

  grant summary judgment, declaring that the restrictive covenant and

  agreement are valid and enforceable as modified (i.e., as partially

  enforced). See BDO Seidman, 93 N.Y.2d at 394, 397 (ordering the lower

  court to modify its decision by “granting plaintiff's motion for partial

  summary judgment declaring the restrictive covenant enforceable as here

                                         12
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28614    Page 13 of 61




  provided,” and explaining that the lower court erred in holding that the

  entire covenant must be invalidated, and in declining partially to enforce the

  covenant to the extent necessary to protect BDO’s legitimate interest”);

  Poller, 974 F. Supp. 2d at 221-22, 225 (denying employee’s summary

  judgment argument that an overbroad non-solicitation provision made the

  entire agreement unenforceable, and granting partial enforcement of the

  non-solicitation provision “limited to those clients that [the employee]

  developed during her employment with [employer]”).

        Contract Defendants make numerous arguments regarding why the

  Agreement is unenforceable. For sake of clarity, it is easiest to break their

  arguments into three categories: (1) the noncompete and non-solicitation

  provisions are overbroad; (2) the scope and duration of the non-disclosure

  of confidential information provision and the protection given to alleged

  confidential information is overbroad; and (3) the Agreement is ambiguous

  because key terms are missing and certain provisions conflict with one

  another.

              1.    Breadth of Non-Compete and Non-Solicitation
                    Provisions

        The Contract Defendants first argue that the duration and/or scope of

  the non-compete and non-solicitation provisions are overbroad and

  unreasonable because, among other things: (1) in addition to a one-year
                                        13
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28615    Page 14 of 61




  duration, the other terms of the Agreement place strict limitations on

  communication with and access to KMBS clients; (2) the duration is not

  equally imposed on all KMBS employees; (3) the Agreement prohibits

  solicitation of former, non-current, customers; (4) the language of the

  Agreement could prohibit a former employee from competing in a

  geographic area where that employee’s sole contact with the area was as

  superficial and trivial as dropping off lunch at a meeting at the request of a

  supervisor; and (5) the provisions prohibit solicitation of prospective or

  potential customers as well as Konica customers with whom the former

  employee had no relationship.

        KMBS argues that the non-compete and non-solicitation provisions

  are reasonable and necessary to protect its legitimate interests and are

  neither unreasonably burdensome to the Contract Defendants nor harmful

  to the public.


                    a.    The Non-Compete and Non-Solicitation
                          Provisions are Reasonable in Duration and
                          Geographic Scope


        The Court finds that the Agreement’s non-compete and non-

  solicitation provisions are reasonable in time and geographic scope. See

  Crown IT Servs., Inc. v. Koval-Olsen, 11 A.D.3d 263, 264 (N.Y. App. Div.


                                        14
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28616    Page 15 of 61




  1st Dep’t 2004) (finding a restrictive covenant reasonable in time and area;

  it prohibited defendant from servicing plaintiff’s clients for one year in same

  area where prior service was provided).

        New York courts consistently hold that one-year non-compete and

  non-solicitation provisions are reasonable. See Reed Elsevier Inc. v.

  Transunion Holding Co., No. 13 Civ. 8739, 2014 WL 97317, at *8 (S.D.N.Y

  Jan. 9, 2014). They also routinely find restrictive covenants to be

  reasonable where they are limited in geographic scope to where the

  employee performed services for his or her former employer. See, e.g.,

  Poller, 974 F. Supp. 2d at 220-21 (finding non-compete provision that was

  limited to employee’s sales territory reasonable in geographic scope).

        Particularly, the limited duration and geographic scope of the non-

  compete and non-solicitation provisions are reasonable because KMBS

  establishes that the provisions are necessary to protect against the

  disclosure or use of KMBS’s trade secrets and confidential customer

  information and to protect client relationships developed by employees at

  KMBS’s expense. New York law recognizes these as legitimate business

  interests worth safeguarding. See Estee Lauder, 430 F. Supp. 2d at 177

  (citation omitted); Poller, 974 F. Supp. 2d at 215-16.




                                        15
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28617   Page 16 of 61




        Indisputably, employees in the printing and copying industry

  commonly change employers, making the use of restrictive covenants

  necessary to protect employers’ legitimate business interests. Without

  them, employers would not be able to protect their proprietary information

  or the goodwill established through customer relationships. Indeed, even

  AI recognizes the need to protect customer relationships developed by

  employees; it utilizes restrictive covenant agreements to protect those

  interests. [See ECF No. 434-13, PageID.26999].

        KMBS also establishes that the Contract Defendants expressly

  targeted KMBS customers with whom they had developed a significant

  client relationship while at KMBS; they used existing relationships to divert

  business away from KMBS – further demonstrating KMBS’s need for

  restrictive covenants in the Agreement.

        The Contract Defendants argue that the non-compete and non-

  solicitation provisions are overbroad in several respects. They say the

  duration of the non-compete and non-solicitation provisions is overbroad

  and untenable because KMBS does not apply the same duration to all

  former employees. For employees who worked for KMBS for less than one

  year, the duration is equal to the employee’s term of employment; for




                                       16
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28618   Page 17 of 61




  employees who worked for KMBS for one year or longer, the duration is

  one year.

        This argument is baseless. For it, the Contract Defendants rely on

  Estee Lauder. There, the employer had a practice of reducing the non-

  compete periods of other comparable employees. See Estee Lauder, 430

  F. Supp. 2d at 181-82. Here, there are only two groups of employees.

  The first encompasses those who worked for KMBS for less than one year.

  The duration of their non-compete and non-solicitation provision equals the

  length of their employment. The other group encompasses employees who

  worked for KMBS for more than one year. This group captures employees

  like Contract Defendants; they all worked for KMBS for between nine and

  twenty-five years. These two groups are not similarly situated, and Estee

  Lauder is inapplicable.

        Similarly baseless is Contract Defendants’ argument that “[t]he

  Agreement … is void for overbreadth where it prohibits former KMBS

  employees from ‘directly or indirectly rendering services’ in any

  geographical territory in which they ‘performed duties’ while at KMBS.”

  [ECF No. 430, PageID.23349]. This argument relies on the Contract

  Defendants’ erroneous misstatement and then interpretation of “performed

  duties.”

                                       17
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28619    Page 18 of 61




        Contrary to Contract Defendants’ argument, the Agreement does not

  say “performed duties”; it says “performed my duties.” This distinction is

  important. As KMBS points out, “[i]t is axiomatic that a contract is to be

  interpreted so as to give effect to the intention of the parties as expressed

  in the unequivocal language employed.” See Johnson Controls, 323 F.

  Supp. 2d at 539. The use of the modifier “my” before “duties” – as opposed

  to an unlimited modifier, such as “any,” or no modifier at all – demonstrates

  a restriction to the types of duties being referenced. In this context, the

  unequivocal language “my duties” could only mean the employee’s

  principal or primary employment duties.

        Under the plain meaning of the Agreement, the Contract Defendants

  argument fails. A KMBS sales representative who merely picked up lunch

  one time in an area outside her sales territory, where she had never

  conducted business, would not be performing her primary duties in that

  location; thus, the Agreement would not prohibit her from working in that

  area after leaving KMBS. It is the Contract Defendants’ own misstatement

  and expansive reading of the Agreement which causes them to make this

  flawed overbreadth argument.

        The Contract Defendants next argue that the Agreement is overbroad

  and it unduly burdens former employees because it: (1) applies to KMBS’s

                                        18
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28620   Page 19 of 61




  former customers; and (2) prohibits former KMBS employees “years after

  the fact, potentially forever” from contacting current KMBS customers with

  whom they once had a relationship.

        Both aspects of this argument misinterpret the Agreement. First, as

  KMBS acknowledges, the Agreement only applies to its current and

  prospective customers, not former customers.

        Second, the Agreement explicitly limits the duration of the non-

  solicitation and non-compete period to one year after the end of

  employment with KMBS; thus, it does not prohibit former KMBS employees

  from contacting current KMBS customers for “years after the fact,

  potentially forever.”

        After the one-year period, the Contract Defendants could work for AI

  in the same location as they served KMBS and they could compete with

  KMBS with respect to its customers. Alternatively, during the one-year

  restricted period, the Agreement allows the Contract Defendants to work for

  AI in a different geographic area than where they performed services for

  KMBS or in the same area if the products and services they are selling do

  not compete with KMBS. The Agreement only prohibits the Contract

  Defendants from working both in the same geographic area and the same

  industry as KMBS for one year. Indeed, even during the restricted period,

                                       19
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28621   Page 20 of 61




  the Agreement allows the Contract Defendants to utilize their sales skills

  and earn a livelihood.

        Moreover, although the Agreement temporarily prohibits the Contract

  Defendants from providing competing services in the eastern Michigan

  market, Applied Imaging is free to compete with KMBS in the market as

  long as the Contract Defendants are not involved during the one-year

  period.

        The Agreement does not impose an undue hardship on, or

  unreasonably burden, the Contract Defendants. See Poller, 974 F. Supp.

  2d at 220.

        In addition, several other printing and copying companies compete in

  this market, ensuring that the public’s freedom of choice is not impaired.

  Thus, the Agreement is not harmful to the public. See Johnson Controls,

  323 F. Supp. 2d at 538.

                    b.     Partial Enforcement of Three Aspects of the
                           Non-Solicitation Provision

        While the Court finds that the non-compete and non-solicitation

  provisions of the Agreement are reasonable in duration and geographic

  scope, the Contract Defendants demonstrate that certain aspects of the

  non-solicitation portion of the Agreement are overbroad and unnecessary.


                                       20
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28622    Page 21 of 61




  This showing, however, does not make the Agreement unenforceable due

  to overbreadth. Instead, the Court has the power to partially enforce it.

        Partial enforcement is justified because the evidence demonstrates

  that KMBS “has in good faith sought to protect [] legitimate business

  interest[s]” and did not engage in “coercive use of dominant bargaining

  power, or other anti-competitive misconduct.” See BDO Seidman, 93

  N.Y.2d at 394; Poller, 974 F. Supp. 2d at 221-22, 225 (exercising authority

  to partially enforce restrictive covenant on cross-motions for summary

  judgment, and deeming restrictive covenant enforceable “as modified by

  the Court”).

        First, the Court agrees with the Contract Defendants that the

  Agreement is overly broad to the extent it prohibits solicitation of

  prospective or potential customers of KMBS. The case law is clear that

  “protection of client relationships” does not justify prohibiting former

  employees from soliciting potential or prospective customers:

        The protection of client relationships does not justify
        enforcement of the portions of the non-compete clauses
        relating to potential clients of the employer who are merely
        solicited [by or] at the direction of [defendants]. An employer
        does not forge a protectable client relationship with a
        prospective customer simply by sending the company a
        business proposal or making a pitch for its business in a sales
        meeting. And if the law were to provide otherwise, it would be
        difficult, if not impossible, to draw the appropriate line for how

                                         21
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28623    Page 22 of 61




        much contact the employee must have had with a prospective
        customer to establish a protectable client relationship.

  Mercer Health & Benefits LLC v. DiGregorio, 307 F. Supp. 3d 326, 350

  (S.D.N.Y. 2018) (internal citations and quotation marks omitted).

        KMBS does not argue that “protection of client relationships” justifies

  the part of the Agreement which prohibits the solicitation of its prospective

  customers. Rather, KMBS relies on Johnson Controls and Marsh – each of

  which refused to enforce the part of a restrictive covenant prohibiting

  former employees from soliciting prospective customers of their former

  employer – for the proposition that such restrictions are permitted “to

  protect trade secrets and confidential information.” See Johnson Controls,

  323 F. Supp. 2d at 540; Marsh USA Inc. v. Karasaki, No. 08 CIV. 4195,

  2008 WL 4778239, at *18 (S.D.N.Y. Oct. 31, 2008).

        Although both of those cases refused to enforce the “prospective

  customers” part of the non-solicitation clause – and neither case cites to

  additional authority supporting its finding – KMBS decided not to provide

  the Court with any case where such a provision was actually enforced.

  Nevertheless, the Court need not resolve the parties’ dispute regarding the

  controlling law.

        KMBS’s only justification for this restriction is to protect its trade

  secrets and confidential information. However, such a restriction is not
                                         22
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28624   Page 23 of 61




  necessary where the Agreement contains a broader provision that prohibits

  the Contract Defendants from using or disclosing confidential information

  and trade secrets at any point following their separation from KMBS.

        Because the non-disclosure of confidential information portion of the

  Agreement makes the non-solicitation of potential KMBS customers

  provision unnecessary, the Court will not enforce the non-solicitation of

  potential customers provision. See Johnson Controls, 323 F. Supp. 2d at

  540 (“negative covenants restricting competition are enforceable only to the

  extent that they satisfy the overriding requirement of reasonableness”).

        The Court also finds that the non-solicitation provision is overbroad to

  the extent it applies to those KMBS customers with whom the Contract

  Defendants had no relationship. Under New York law, KMBS has no

  legitimate interest to prohibit former employees from soliciting KMBS

  customers with whom the former employee had no relationship. See

  Poller, 974 F. Supp. 2d at 216-17, 221.

        The Court exercises its authority to grant partial enforcement of the

  provision and severs the phrase “or whose identity I have learned” from the

  non-solicitation provision. See id. In so doing, the Court limits enforcement

  of the non-solicitation provision to KMBS’s customers “with whom [the

  Contract Defendants] have dealt while employed by KMBS” – i.e., those

                                       23
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28625   Page 24 of 61




  customers with whom a former employee had some relationship while at

  KMBS. As the Contract Defendants acknowledge, numerous cases deem

  similar one-year non-solicitation provisions with such a limitation to be

  reasonable. [See ECF No. 439, PageID.28414]. See, e.g., Johnson

  Controls, 323 F. Supp. 2d at 529-30, 536; Marsh, 2008 WL 4778239, at *3.

        Finally, the Court exercises its authority to “blue pencil the covenant”

  with respect to the Agreement’s use of the term “or communicate with” in

  the non-solicitation provision.

        The Contract Defendants contend that the language “communicate

  with” makes the non-solicitation provision overly broad because it deems

  any communication – including those unrelated to the service or sale of

  copier products – improper solicitation. Thus, they say the Agreement

  even prohibits a former employee’s “get-together with former clients who

  are also personal friends,” as well as where a former KMBS employee

  answers an unsolicited call from a disgruntled KMBS customer and says

  only that she left KMBS and she is unable to talk because she is subject to

  a non-compete agreement.

        While this clearly is not the type of conduct KMBS seeks to prohibit –

  and KMBS makes no such frivolous claims – out of an abundance of

  caution, the Court severs the term “or communicate with” from the

                                        24
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28626    Page 25 of 61




  Agreement’s non-solicitation provision and grants partial enforcement of

  the provision as it remains. The remaining portion of the non-solicitation

  provision still adequately protects KMBS’s legitimate interests; it prohibits

  former employees from calling on customers with whom they dealt while

  employed by KMBS.

        With this language excised, the Court finds the non-solicitation and

  non-compete provisions of the Agreement to be reasonable in time and

  geographic scope, necessary to protect KMBS’s legitimate interests, not

  unduly burdensome to the Contract Defendants or harmful to the public,

  and enforceable.

              2.     Duration of Non-Disclosure of Confidential
                     Information Provisions

        The Contract Defendants next argue that the scope and duration of

  the non-disclosure of confidential information provisions are overly broad

  because they: (1) require former KMBS employees to take all precautions

  that KMBS “currently requires or may in the future require”; (2) would allow

  KMBS to shield publicly available information from use by designating it as

  confidential; and (3) prohibit former KMBS employees from disclosing or

  using confidential information “at all times after [their] employment [with]

  KMBS ends.” These arguments fail.



                                        25
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28627    Page 26 of 61




        KMBS appropriately points out that the Contract Defendants’ first

  argument is misleading. If the Contract Defendants had returned all

  confidential information to Konica when they left KMBS employment, there

  would be no need to be concerned with, or stay abreast of, future policies

  on maintenance of information. Thus, this requirement does not make the

  non-disclosure provisions overbroad.

        The Contract Defendants’ second argument is also misleading and

  wrong. The Agreement’s definition of confidential information excludes

  information “generally available to the public.” Thus, KMBS cannot shield

  publicly available information by designating it confidential.

        Finally, the open-ended nature of the non-disclosure of confidential

  information provision does not by itself mean the restriction is overly broad

  or unenforceable. KMBS says the Agreement’s non-disclosure of

  confidential information provision “is justified by the need to protect [its]

  trade secrets and confidential information.” See Johnson Controls, 323 F.

  Supp. 2d at 540. The Court agrees with KMBS.

        Restrictive covenants aimed at protecting against misappropriation of

  an employer’s trade secrets or confidential customer information are

  “enforceable to the extent necessary to prevent the disclosure or use of

  [such information].” Ashland Mgmt. Inc. v. Altair Investments NA, LLC, 59

                                         26
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28628   Page 27 of 61




  A.D.3d 97, 102 (N.Y. App. Div. 1st Dep’t 2008). “[T]he mere fact that …

  confidentiality agreements [are] not limited in duration does not necessarily

  make them ipso facto unenforceable.” Id. at 104. Indeed, “[p]rotecting

  trade secrets and truly confidential information . . . does not have to be time

  limited in every instance where the covenant does not otherwise prevent a

  former employee from pursuing his or her livelihood or interfere with

  competition.” Id.

        Like Ashland, the non-disclosure of confidential information provision

  “do[es] not perpetually restrict defendants from working for someone else

  or in a similar business. . . .Rather, the [A]greement[] at issue merely

  attempt[s] to prevent defendants from unfairly using plaintiff's trade secrets

  [and confidential information].” See Ashland, 59 A.D.3d at 105 n.2.

  Particularly, as discussed above, the Agreement does not prohibit the

  Contract Defendants from using publicly available information related to

  KMBS’s customers and business. There is no reason to believe the

  restrictive covenant would unreasonably prevent the Contract Defendants

  from pursuing their livelihood or from fairly competing with KMBS after the

  one-year non-compete and non-solicitation restrictions expire.

        The Court finds that the non-disclosure of confidential information

  portion of the Agreement is not overly broad. See id. at 105.

                                        27
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28629    Page 28 of 61




                 3.   The Agreement is Not Ambiguous

        The Contract Defendants’ third and final argument is that the

  Agreement is ambiguous and unenforceable because – despite requiring

  its signatories to take “all precautions KMBS currently requires,” to keep

  confidential information “in the manner and form requested by KMBS,” and

  to be bound by “the attached definitions” – the terms “manner and form”

  and “precautions required” are undefined and there are no attached

  definitions.

        Contract Defendants also say the Agreement is ambiguous because

  the requirement that employees abide by “any and all existing and future

  KMBS policies and procedures relating to Confidential Information” in

  Section 10 of the Agreement “is countermanded in Section 18 [sic], which

  states the Agreement is ‘the final, complete and exclusive agreement

  between KMBS and [employee] with respect to the subject matter hereof,’

  and that neither the employee nor KMBS are bound by ‘any prior or

  collateral statements, warranties, representations, agreements,

  arrangements or course of dealings between them.’” The Contract

  Defendants mistakenly say the merger clause is in Section 18; it actually is

  in Section 17.




                                       28
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28630    Page 29 of 61




         Contract Defendants made the same argument regarding the lack of

  attached definitions in its motion for judgment on the pleadings. The Court

  found that their argument failed because they did not demonstrate that the

  Agreement was so vague or indefinite so as to make it impossible to

  determine whether a breach occurred. See Swan Media, 841 F. Supp. 2d

  at 808. This continues to be true.

        As KMBS says, the key non-disclosure of confidential information

  provisions of the Agreement are unambiguous and demonstrate that the

  Contract Defendants entered into an agreement. Additionally, there are no

  essential terms missing that would preclude a determination concerning

  breach by the Contract Defendants. Indeed, KMBS does not allege that

  the Contract Defendants violated some unidentified policy concerning

  confidential information. KMBS alleges the Contract Defendants breached

  the unambiguous provisions regarding return of property, non-disclosure of

  confidential information, and non-competition and non-solicitation.

        Because Contract Defendants fail to show that an essential term is

  undefined, the Agreement is not unenforceable due to ambiguity. See

  Kowalchuk v. Stroup, 61 A.D.3d 118, 121 (N.Y. App. Div. 1st Dep’t 2009)

  (“[M]eeting of the minds must include agreement on all essential terms.”).




                                       29
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28631   Page 30 of 61




        Moreover, while it is unnecessary to determine whether Section 10 of

  the Agreement is inconsistent with Section 17’s general merger clause,

  even if there is an inconsistency between the provisions, it would not

  render the Agreement unenforceable because: (1) the parties agreed on

  the essential terms of the Agreement; and (2) the more specific provision

  relating to the applicability of KMBS’s policies and procedures would

  govern over the general merger clause based on the “well-established

  principle of contract interpretation that specific provisions concerning an

  issue are controlling over general provisions,” see Huen New York, Inc. v.

  Bd. of Educ. Clinton Cent. Sch. Dist., 67 A.D.3d 1337, 1338 (N.Y. App. Div.

  4th Dep’t 2009).

              4.     The Agreement is Valid and Enforceable

        Except as modified with respect to the three aspects of the non-

  solicitation provision, the Agreement is valid and enforceable.

        The Contract Defendants are not entitled to summary judgment on

  their argument that the Agreement is unenforceable as a matter of law due

  to overbreadth.

        KMBS is entitled to partial summary judgment declaring the

  Agreement partially enforceable, as set forth (i.e., modified) above.




                                        30
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28632   Page 31 of 61




        Additionally, as explained further below, because KMBS establishes

  each of the remaining elements of its breach of contract claim, other than

  with respect to the precise amount of damages it suffered, and shows that

  there is no genuine dispute as to any material fact, KMBS is entitled to

  summary judgment as to liability on their breach of contract claim against

  the Contract Defendants.

        C.    KMBS Performed Under the Agreement

        KMBS establishes the second element of its breach of contract claim

  – i.e., that it adequately performed under the Agreement. See Swan

  Media, 841 F. Supp. 2d at 807.

        The Contract Defendants do not dispute this element.

        D.    The Contract Defendants Breached the Agreement

        The third element of its breach of contract claim requires KMBS to

  establish that the Contract Defendants breached the Agreement. Id. A

  single instance of breach is sufficient for KMBS to satisfy this element.

  KMBS more than satisfies this element.

        Among other things, by signing the Agreement, each of the Contract

  Defendants agreed that for one year after their employment with KMBS

  ended, they would: (1) not call on any customer of KMBS with whom they

  dealt while employed by KMBS; and (2) not, directly or indirectly, render

                                        31
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28633   Page 32 of 61




  services in the geographic territory where they performed their duties for

  KMBS (i.e., the eastern Michigan area) if those services would compete

  with products or processes offered by KMBS. Additionally, the Contract

  Defendants agreed to return to KMBS at the end of their employment all

  KMBS property, including documents, records, and materials related to

  KMBS’s business and/or customers.

        KMBS sets forth undisputed evidence demonstrating that each of the

  Contract Defendants breached at least one or more of the above provisions

  of the Agreement.

              1.    Matt Aron

        KMBS shows that Matt Aron resigned from his Senior Account

  Executive position at KMBS’s Troy, Michigan branch on March 1, 2013. He

  began working for AI three days later as a Major Account Executive.

  There, Aron handled single machine placement business in the Detroit area

  – the same area he worked for KMBS. He sold competing printing and

  imaging products and services to customers in the same geographic area,

  in direct violation of the Agreement.

        Aron also violated the Agreement by soliciting KMBS customers in

  March, April and May 2013. For example, on March 26, 2013, Aron began

  communicating with Advanced Assembly Products, Inc., a KMBS customer,

                                          32
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28634    Page 33 of 61




  regarding their KMBS contracts, and by April 11, 2013, Aron had scheduled

  a meeting with the customer to discuss their “Konica Minolta Exit Proposal.”

        In an email exchange spanning from the end of April 2013 to the

  beginning of May 2013, Aron solicited the business of a different KMBS

  customer, even promising that “Applied will make all [KMBS] lease

  payments thru and including the December payment and return the Konica

  [equipment] to them (KMBS) as well.” [ECF No. 433-40, PageID.26229].

        On May 23, 2013, Aron emailed Presbytery of Detroit, a KMBS

  customer with whom he had worked while at KMBS, attaching a price

  proposal on behalf of AI and a statement promising to pay off the

  remainder of its lease with KMBS.

        While Aron attempts to dispute some of these allegations, he

  explicitly admits the final allegation regarding his solicitation of Presbytery

  of Detroit – a KMBS customer with whom he dealt with at KMBS. This

  alone demonstrates a breach of the Agreement as a matter of law: Aron

  solicited a KMBS customer with whom he dealt and also rendered

  competing services in the same geographic area as he worked for KMBS

  within a year after his employment with KMBS ended.

        Aron’s attempts to dispute the other instances of breach are

  unavailing; they are conclusory and fail to acknowledge or contradict the

                                         33
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28635      Page 34 of 61




  objective evidence which blatantly contradicts Aron’s version of events, and

  clearly shows breach. See Universal Settlements Int'l, Inc. v. Nat'l Viatical,

  Inc., 568 Fed. Appx. 398, 402 (6th Cir. 2014) (disregarding declaration

  testimony that was clearly contradicted by the record and noting that

  “[w]hen opposing parties tell two different stories, one of which is blatantly

  contradicted by the record, so that no reasonable jury could believe it, a

  court should not adopt that version of the facts for purposes of . . .

  summary judgment” (citation omitted)); Marvin v City of Taylor, 509 F.3d

  234, 239 (6th Cir. 2007) (in deciding a summary judgment motion, a court

  must only draw reasonable inferences in favor of the nonmoving party; it

  need not construe the record “in such a manner that is wholly

  unsupportable—in the view of any reasonable jury” considering the

  objective evidence); Peterson v. Hall, No. 11-15154, 2013 WL 6050136, at

  *4 (E.D. Mich. Nov. 15, 2013) (MDOC records “blatantly contradict[ed]

  plaintiff’s version of events” and established that the defendant was

  elsewhere and could not have been the person who allegedly shut the

  plaintiff's hand in his cell door).

        No genuine issue of material fact exists. Aron breached the

  Agreement.




                                        34
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28636   Page 35 of 61




              2.    Rob Bell

        Rob Bell began working at Applied Imaging as a Major Account Sales

  Manager on July 16, 2013 – just four days after he resigned from his

  Branch Sales Manager position at KMBS. When he started at AI, Bell ran a

  team of five Major Account representatives which sold printing and imaging

  products and services to companies that had 25 devices or more.

        KMBS establishes that Bell breached the Agreement by keeping

  KMBS property at the end of his employment. Bell admits that he retained

  KMBS property – including, but not limited to: (1) a KMBS document titled

  “Copy of Contract Report for Wix Ann Tol,” which has 5385 rows of

  information about a significant amount of KMBS customers; (2) a KMBS

  deployment guide that provides KMBS service managers with procedures

  and specific customer requirements; (3) a KMBS spreadsheet titled MPS

  Template, which contains KMBS pricing and embedded formulas created

  by KMBS; and (4) KMBS cost analysis spreadsheets – among other

  documents – which Bell used by “tweak[ing] the KM labeled stuff to be

  Applied Imaging branded materials.”

        While Bell contends that these materials are not trade secrets, that is

  irrelevant. By failing to return the documents to KMBS at the end of his

  employment, he breached the Agreement.

                                        35
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28637   Page 36 of 61




        Moreover, KMBS demonstrates that Bell, like Aron, breached the

  Agreement in the year after he left KMBS by rendering services that

  compete with KMBS in the same geographic area in which he performed

  duties for KMBS.

        No genuine dispute of material fact on these issues exists. Bell

  breached the Agreement.

              3.     The Three Other Contract Defendants

        KMBS also establishes that Linda Boyle, Randy Magner, and Anna

  Stewart breached the Agreement.

        At a minimum, undisputed evidence shows that Boyle breached by:

  (1) rendering services for AI that competed with KMBS and which were in

  the same territory she performed her duties for KMBS in the year following

  her employment with KMBS; (2) retaining KMBS property – including

  downloading the contents of her KMBS computer onto a personal flash

  drive on her last day of work for KMBS – after she ended her employment

  with KMBS; and (3) soliciting business from South Lyon Community

  Schools – a KMBS customer within the territory she provided service at

  KMBS and with whom she dealt while at KMBS – in February 2014, which

  fell within her one-year non-compete and non-solicitation period.




                                       36
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28638    Page 37 of 61




        KMBS establishes that Randy Magner breached the Agreement by:

  (1) rendering competing printing and imaging services for AI in the same

  sales territory he had at KMBS during the one-year non-compete period;

  (2) retaining KMBS property after his employment with KMBS ended; and

  (3) directly and/or indirectly soliciting several KMBS customers (e.g., Zion,

  Arbor Oakland Group/Arbor Press, and The Wyndgate) during the one-year

  restricted period following his employment with KMBS.

        KMBS demonstrates that Anna Stewart breached the Agreement by:

  (1) engaging in prohibited competition in the same geographic territory as

  she worked for KMBS during the one-year restricted period; (2) directly

  and/or indirectly soliciting several KMBS customers during one-year

  restricted period – including, but not limited to: Troy School District,

  Amerisure, Avondale Schools, Great Lakes Wine and Spirits, and East

  Detroit Public Schools (with whom, she admits she began soliciting in

  September 2012 and “had numerous meetings with [them]” over the

  following two years); and (3) retaining KMBS property – including, among

  other things, a “KMBS CPP calculator” – after her employment with KMBS

  ended.

        Boyle, Magner, and Stewart’s feeble response to this overwhelming

  evidence is: “[They] similarly dispute Konica’s breach of contract proofs.”

                                         37
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28639    Page 38 of 61




  This is insufficient to overcome KMBS’s motion. See United States v.

  Robinson, 390 F.3d 853, 886 (6th Cir. 2004) (“We have cautioned that

  issues adverted to in a perfunctory manner, unaccompanied by some effort

  at developed argumentation, are deemed waived, and that it is not

  sufficient for a party to mention a possible argument in the most skeletal

  way, leaving the court to . . . put flesh on its bones.” (citations and internal

  quotation marks omitted)).

        In addition to the above instances of breach, KMBS claims that the

  Contract Defendants breached the Agreement by – among other things –

  retaining, using, and/or disclosing KMBS’s confidential information.

  However, the Contract Defendants demonstrate genuine issues of material

  fact on these claims. This does not matter. A defendant’s single breach is

  sufficient to sustain KMBS’s breach of contract claim against that

  defendant, and because no genuine issue of material fact exists as to the

  breaches discussed, KMBS establishes the third element of its breach of

  contract claim: i.e., each of the Contract Defendants breached the

  Agreement.

        E.    Damages

        KMBS says that although additional discovery and expert testimony is

  necessary to determine the exact amount of its damages, it is undisputed

                                         38
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28640   Page 39 of 61




  that KMBS suffered at least some damages as a result of the Contract

  Defendants’ breach of the Agreement. Therefore, it seeks summary

  judgment on liability.

        KMBS identifies evidence showing that Applied Imaging began

  realizing income from certain KMBS customers in the years after the

  Contract Defendants began working for it, and that KMBS had decreased

  revenue from those customers during that time. KMBS says this, along

  with evidence showing that the Contract Defendants solicited some of

  those customers during their one-year restricted period, is sufficient to

  establish causation. KMBS says, “it is reasonably certain that if the

  Contract Defendants had not breached the Agreements, KMBS would have

  retained or expanded its business with the Common Customers and/or, in

  some cases, would not have found it necessary to make monetary

  concessions to retain their business.”

        This does not satisfy KMBS’s initial burden to demonstrate the

  absence of a genuine dispute as to any material fact related to causation

  and damages. While KMBS identifies evidence that would allow a

  reasonable juror to find that the Contract Defendants’ breach of the

  Agreement caused KMBS damages, it fails to show that a reasonable jury

  could find only in its favor as to causation. See Calderone, 799 F.2d at 259

                                        39
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28641    Page 40 of 61




  (“Where the moving party has the burden . . . [its] showing must be

  sufficient for the court to hold that no reasonable trier of fact could find

  other than for the moving party.” (internal quotation marks, citation, and

  emphasis omitted)).

        KMBS’s general reliance on the drop in its hardware and service

  revenue after the time the Contract Defendants left for AI – and AI’s rise in

  revenue during the following years – is insufficient to satisfy its burden.

  KMBS fails to show which breaches of the Agreement led to corresponding

  damages. For example, to establish the causal link between Contract

  Defendants’ breaches of the Agreement and its damages, KMBS must

  show – among other things – that: (1) the Contract Defendants used

  KMBS’s property and/or confidential information to acquire business to its

  detriment; and/or (2) but for the Contract Defendants leaving, KMBS would

  have maintained the business and/or customer(s) it alleges it lost.

        Because genuine issues of material fact exist with respect to KMBS’s

  damages and causation, KMBS is not entitled to summary judgment on

  liability on its breach of contract claim. See Suffolk Cty. Water Auth. v. J.D.

  Posillico, Inc., 267 A.D.2d 301, 302 (N.Y. App. Div. 2nd Dep’t 1999) (finding

  that issues of fact as to causation preclude granting summary judgment on

  liability on breach of contract claim).

                                            40
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28642   Page 41 of 61




        F.      Conclusion on Breach of Contract Claim

        The Court GRANTS KMBS partial summary judgment on two issues;

  the Court declares that the Agreement is valid and partially enforceable –

  as modified (partially enforced) – and declares that the Contract

  Defendants breached the Agreement as specified above. Because

  causation is not established, the Court DENIES KMBS’s request for

  summary judgment on liability on its breach of contract claim.

        The Court DENIES the Individual Defendants’ motion for summary

  judgment with respect to KMBS’s breach of contract claim.


  V.    COUNT II – TORTIOUS INTERFERENCE WITH A CONTRACTUAL
        RELATIONSHIP

        KMBS alleges a tortious interference with contractual relations claim

  against AI and Steve Hurt, and seeks summary judgment as to liability on

  this claim.

        The Court previously held that, while this claim was not preempted,

  KMBS cannot recover under this claim for conduct based on

  misappropriation of trade secrets.

        The choice of law provision in the Agreement which dictates that New

  York law governs the breach of contract claim applies only to the breach of

  contract claim. Because this is a diversity action, Michigan’s substantive

                                       41
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28643     Page 42 of 61




  tort law applies to the remaining claims. Via The Web Designs, LLC v.

  Beauticontrol Cosmetics, Inc., 148 Fed. Appx. 483, 487 (6th Cir. 2005).

        The Court has decided that KMBS establishes the first two elements

  of a tortious interference with a contract relationship claim: (1) the

  existence of a contract between itself and a third party; and (2) a breach of

  that contract. Id.

        The outcome of this claim rests on the third element: that the breach

  was unjustifiably instigated by the defendant. Id. “[T]he third element

  requires more than just purposeful or knowing behavior on the part of the

  defendant.” Auburn Sales, Inc. v. Cypros Trading & Shipping, Inc., 898

  F.3d 710, 715 (6th Cir. 2018) (citation and internal quotation marks

  omitted). “Instead, ‘the interference with a business relationship must be

  improper in addition to being intentional.’” Id. (citation omitted).

        Thus, to satisfy the third element, KMBS must establish “two distinct

  requirements . . . : an intentional interference and an improper

  interference.” Id. at 716.

        First, “intentional” interference means that the defendant’s
        purpose or desire is to cause an interference with a contract or
        business relationship. Indeed, “[s]ince interference with
        contractual relations is an intentional tort, it is required that ...
        the injured party must show that the interference with his
        contractual relations was either desired by the actor or known
        by him to be a substantially certain result of his conduct.”
        Michigan appellate courts describe this intent as an “essential
                                         42
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28644    Page 43 of 61




        element of a claim of tortious interference”—often
        characterizing a defendant’s intentional conduct as having
        “unjustifiably instigated or induced” a breach of contract. But
        regardless of how Michigan courts describe this intent, “[t]he
        essential thing is the purpose to cause the result. If the actor
        does not have this purpose, his conduct does not subject him to
        liability ... even if it has the unintended effect of deterring the
        third person from dealing with the other.”

        Second, “improper” interference means conduct that is either
        “(1) wrongful per se; or (2) lawful, but done with malice and
        unjustified in law.” “A ‘per se wrongful act’ is an act that is
        inherently wrongful or one that is never justified under any
        circumstances.’” “On the other hand, ‘if the defendant’s
        conduct was not wrongful per se, the plaintiff must demonstrate
        specific, affirmative acts that corroborate the unlawful purpose
        of the interference.’” Said another way, the “improper” nature
        of an interference is shown by proving either (1) conduct that is
        inherently wrongful, or (2) conduct that is inherently legitimate,
        but which becomes wrongful in the context of the defendant’s
        actions and malice. But either way, “[t]he interference must be
        both intentional and improper.”

  Auburn Sales, 898 F.3d at 716-17 (internal citations and footnotes omitted).

        KMBS says AI and Hurt consciously and unjustifiably induced the

  Contract Defendants to breach the Agreement by: (1) employing them in

  violation of the Agreement; (2) orchestrating a shadow commission scheme

  to conceal the Contract Defendants’ breaches: commission for KMBS

  customers purportedly solicited by the Contract Defendants was paid to the

  Contract Defendants but assigned on the books to a different sales

  representative; (3) participating in the Contract Defendants’ solicitation of



                                        43
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28645    Page 44 of 61




  KMBS customers; and (4) participating in their use and disclosure of

  KMBS’s confidential information.

        Hurt and AI say KMBS cannot establish the third element because

  their conduct was motivated by a legitimate business purpose, such that it

  does not constitute improper motive or interference. However, the fact that

  they acted for their “personal or pecuniary benefit” is not a per se defense

  to their actions. See Jim-Bob, Inc. v. Mehling, 178 Mich. App. 71, 96

  (1989) (“[T]he fact that certain actions are taken with the intent that they

  inure to the personal or pecuniary benefit of the defendant cannot, per se,

  in our view, weave a broad and impenetrable blanket of immunity from

  liability for those actions. Certainly, in nearly all cases of interference, the

  defendant hopes to benefit by way of a resulting advancement of its

  personal or business interests. But these ends do not necessarily justify the

  means undertaken. A defendant may not, with impunity, sabotage the

  contractual agreements of others, [and then cure its wrong merely by

  saying] that its actions were motivated by purely business interests. . . .”);

  Tata Consultancy Servs., v. Systems. Int’l, Inc., 31 F.3d 416, 425 (6th Cir.

  1994) (“Malice could be inferred from the wrongful act of inducing breach of

  the contract, and it would be no defense that [defendant] acted not out of




                                          44
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20        PageID.28646    Page 45 of 61




  hatred or ill-will toward [plaintiff], but solely in the interest of feathering its

  own economic nest at the expense of a competitor.”).

        Importantly, “the defendant’s motive is but one of several factors

  which must be weighed in assessing the propriety of the defendant’s

  actions.” Jim-Bob, 178 Mich. App. at 96-97; Auburn Sales, 898 F.3d at 717

  n.3 (“When determining whether otherwise lawful conduct becomes

  wrongful and thus improper, a court can consider several factors, such as

  the nature of the conduct, the actor’s motive, the parties’ competing

  interests, social interests and policy considerations, proximate cause, and

  the relationship between the parties.”).

         Nevertheless, the Court finds that KMBS is not entitled to summary

  judgment on this claim. In addition to certain material facts which remain in

  dispute – such as whether AI and Hurt solicited the Contract Defendants or

  the Contract Defendants initiated the relationship, and whether the “shadow

  commission scheme” actually existed – KMBS fails to establish the

  “intentional interference” requirement of the third element. See Auburn

  Sales, 898 F.3d at 716.

        KMBS’s motion for partial summary judgment is DENIED with respect

  to its tortious interference with a contractual relationship claim.




                                           45
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28647    Page 46 of 61




  VI.   COUNT IV – MISAPPROPRIATION OF TRADE SECRETS


        In Count IV, KMBS alleges Defendants misappropriated its trade

  secrets in violation of the Michigan Uniform Trade Secret Act (“MUTSA”).

        As a threshold matter, contrary to the Individual Defendants’

  argument, New York law does not govern any part of this claim. MUTSA is

  a Michigan statute; Michigan law applies.

        A.    Misappropriation of Trade Secrets Claims Under MUTSA

        To establish a claim for misappropriation of trade secrets under

  MUTSA, a plaintiff must prove that: (1) it has a protectable trade secret;

  and (2) the defendant improperly acquired, disclosed, or used its trade

  secret and knew, or had reason to know, that the trade secret was acquired

  by “improper means.” Ajuba Int’l, LLC v. Saharia, 871 F. Supp. 2d 671,

  691 (E.D. Mich. 2012); Mich. Comp. Laws § 445.1902(b). In relevant part,

  “improper means” includes “breach, or inducement of a breach of a duty to

  maintain secrecy.” Mich. Comp. Laws § 445.1902(a).

        MUTSA defines a “trade secret” as “information, including a formula,

  pattern, compilation, program, device, method, technique, or process” that:

        (i) Derives independent economic value, actual or potential,
        from not being generally known to, and not being readily
        ascertainable by proper means by, other persons who can
        obtain economic value from its disclosure or use[;] [and]


                                       46
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28648   Page 47 of 61




        (ii) Is the subject of efforts that are reasonable under the
        circumstances to maintain its secrecy.

  Mich. Comp. Laws § 445.1902(d).

        To obtain protection as a trade secret, information must “‘be a

  secret.’” Dura Global Techs., Inc. v. Magna Donnelly Corp., 662 F. Supp.

  2d 855, 859 (E.D. Mich. 2009) (quoting Kubik, Inc. v. Hull, 56 Mich. App.

  335, 347 (Mich. Ct. App. 1974)). “Trade secrets do not ‘encompass

  information which is readily ascertainable, i.e., capable of being acquired

  by competitors or the general public without undue difficulty of hardship.’”

  Id. (quoting Kubik, 56 Mich. App. at 348). The owner of a trade secret must

  take “sufficient measures . . . to guard the secrecy of the information and

  preserve its confidentiality.” Kubik, 56 Mich. App. at 347-48.

        B.    KMBS’s Misappropriation of Trade Secret’s Claim

        KMBS identifies hundreds of specific documents and files which it

  claims are trade secrets Defendants misappropriated. Generally, KMBS’s

  alleged trade secrets fall into one of four categories: (1) customer lists –

  including documents called “Everest,” “the List,” and the “Target Account

  Spreadsheet”; (2) KMBS “LESA” pricing; (3) KMBS “Price Books”; and (4)

  KMBS cost per page (“CPP”) calculators.

        Defendants say KMBS fails to identify any protectable trade secrets

  and that they are entitled to summary judgment. They argue that KMBS
                                        47
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20      PageID.28649    Page 48 of 61




  relies on generic terms and conclusory allegations, rather than describing

  its trade secrets with specificity. See Ajuba Int’l, LLC v. Saharia, No. 2:11-

  CV-12936, 2014 WL 3420524, at *7 (E.D. Mich. July 14, 2014) (“[T]he

  plaintiff must identify the trade secrets with specificity.”). This argument

  fails. KMBS does identify its alleged trade secrets with sufficient

  particularity.

        Alternatively, Defendants say that even if KMBS identified its alleged

  trade secrets with sufficient detail, its misappropriation claim still fails

  because Konica’s alleged trade secrets are not entitled to trade secret

  protection for several reasons.

        Notably, Defendants do not seek summary judgment on the ground

  that they did not misappropriate KMBS’s information. However, AI says it

  reserves the right to address the issue of misappropriation following the

  close of discovery or at a time identified by the Court. The record is filled

  with evidence – some disputed, some not – of the Individual Defendants’

  alleged misappropriation of KMBS information, and there is minimally a

  question of fact regarding AI’s participation in and/or consent to the

  misappropriation. Defendants, unquestionably, would be unable to

  demonstrate an entitlement to summary judgment on the issue of

  misappropriation; their only hope is that the information they

                                          48
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28650   Page 49 of 61




  misappropriated is not a trade secret, such that any misappropriation of

  that information was not a violation of MUTSA. The Court will not allow

  dispositive motions on misappropriation.

        KMBS also seeks summary judgment on liability on its MUTSA claim.

  KMBS says it sufficiently describes its trade secrets and demonstrates that:

  (1) its trade secret information provides independent economic value and is

  not readily ascertainable by proper means; (2) it expended considerable

  resources to compile and maintain its alleged trade secrets; and (3) despite

  taking sufficient measures to preserve the confidential nature of its trade

  secrets, Defendants misappropriated them.

        Neither side is entitled summary judgment.

              1.    KMBS’s LESA Pricing and CPP Calculators

        Defendants argue that KMBS’s LESA pricing information and CPP

  calculators are not trade secrets because: (1) the LESA pricing information

  is publicly available and not secret; and (2) the CPP calculators are widely

  used in the industry, not secret, and contain only a simple mathematical

  formula. The Court agrees.

        Defendants show – and Konica fails to rebut – that the LESA pricing

  information is publicly available, and that CPP calculators are widely used

  in the industry, contain no secret formula, and could be easily and quickly

                                       49
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28651   Page 50 of 61




  created by someone who knows how to use Microsoft Excel. These

  materials are not trade secrets. See PrimePay, LLC v. Barnes, No. 14-

  11838, 2015 WL 2405702, at *21 (E.D. Mich. May 20, 2015) (“Matters of

  public knowledge or general knowledge in the industry, or ideas which are

  well known or easily ascertainable, cannot be trade secrets.” (citation

  omitted)).

               2.   KMBS’s Price Books

        Defendants say KMBS’s Price Books are not trade secrets because:

  (1) Konica discloses its pricing to customers and lists some of its pricing on

  its website; (2) KMBS pricing has no economic value to Defendants since

  AI does not sell Konica products; and (3) KMBS failed to adequately protect

  the secrecy of this information.

        KMBS shows genuine issues of material fact exist regarding whether

  its Price Books are protectable trade secrets.

        Although KMBS discloses some pricing to the public and its

  customers know prices under their specific contracts, Konica demonstrates

  that its Price Books contains information which it does not disclose to

  customers and which it has not made public. Particularly, KMBS shows

  that its Price Books include multi-tiered pricing options for its equipment

  and services that depend on several factors, as well as internal discounted

                                        50
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28652     Page 51 of 61




  prices that could be offered to customers based on particular

  circumstances. And, contrary to Defendants’ argument, even though AI

  does not sell KMBS products, Konica’s internal, confidential pricing

  information has value to a competitor, like AI, because it would allow a

  competitor to formulate customer proposals with very competitive pricing

  and with knowledge of what KMBS would likely charge for similar products.

  See Dice Corp. v. Bold Techs., 556 Fed. Appx. 378, 385 (6th Cir. 2014)

  (“Of critical importance here, to be worthy of trade secret status, the secret

  information must afford the owner a competitive advantage by having value

  to the owner and potential competitors.” (citation omitted)); PrimePay, 2015

  WL 2405702, at *22 (noting that an employer’s “pricing schemes” and “its

  markups” are examples of possible trade secrets under MUTSA (citation

  omitted)). KMBS also shows that questions of fact exist regarding whether

  it took sufficient steps to maintain the secrecy of this information.

        Questions of fact exist regarding whether KMBS’s Price Books are

  entitled to trade secret protection.

              3.    KMBS’s Customer Lists

        Michigan courts typically find customer lists which only contain basic

  customer information and lists created by a former employee defendant are

  not trade secrets under MUTSA. See, e.g., McKesson Med.-Surgical Inc.

                                         51
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28653    Page 52 of 61




  v. Micro Bio-Medics, Inc., 266 F. Supp. 2d 590, 594, 596 (E.D. Mich. 2003)

  (finding a customer list compiled by the former employee defendant from

  personal and public sources was not a protectable trade secret). “Whether

  a customer list qualifies as a trade secret depends on if the information is

  ‘readily obtainable by proper means’ or ‘discoverable only through

  extraordinary efforts and [significant] expenditure of time and money.’”

  Innovation Ventures, LLC v. Aspen Fitness Prod., Inc., No. 11-CV-13537,

  2015 WL 11071470, at *6 (E.D. Mich. Mar. 31, 2015) (citation and internal

  ellipsis omitted).

        For the reasons below, the Court finds that whether Konica’s

  customer lists are protectable trade secrets is a triable issue of fact. See

  Ashland, 59 A.D.3d at 102 (“Whether a plaintiff's customer list and/or other

  proprietary information constitutes a trade secret or is readily ascertainable

  from public sources is ordinarily a triable issue of fact.”). Particularly, the

  following material facts, among others, remain in dispute and preclude

  summary judgment on Konica’s customer lists: (1) whether the information

  is readily ascertainable by proper means; (2) whether KMBS expended

  significant resources (time and/or money) to compile its customer lists; (3)

  whether the customer lists provide economic value to KMBS and/or a




                                         52
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28654      Page 53 of 61




  competitor; and (4) whether Konica took sufficient steps to protect its

  customer lists.

        KMBS’s customer lists contain more than just basic customer

  information; additionally, they include the relevant customer contact person

  and phone number, model and serial numbers for KMBS equipment, usage

  and service history, Konica’s assigned service technicians, customer

  contract information, and detailed information about Konica’s sales

  territories and “machines in field.”

        Konica’s customer lists appear similar to the types of lists which

  courts have found to be protectable under MUTSA. For example, in

  Innovation Ventures, the court found the plaintiff established at summary

  judgment that its customer list was a protected trade secret where the list

  “contained information beyond contacts and content generally known to the

  public, [such as] specifically identified distributors and confidential

  customer-specific pricing information.” 2015 WL 11071470, at *6. See

  also Kelly Servs., Inc. v. Noretto, 495 F.Supp.2d 645 (E.D. Mich. 2007);

  Merrill Lynch v. Ran, 67 F.Supp.2d 764, 775 (E.D. Mich. 1999) (finding that

  brokerage firm’s list of client names, phone numbers, and other confidential

  information was entitled to protection as a trade secret under MUTSA)).




                                         53
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28655    Page 54 of 61




        Defendants argue that KMBS’s customer lists are not trade secrets

  and/or are not entitled to trade secret protection because, among other

  things: (1) the information in the lists is publicly available and/or readily

  ascertainable by proper means; (2) courts have found that customer lists

  are not protected under MUTSA; and (3) KMBS failed to take sufficient

  measures to protect the alleged confidential nature of this information.

  Defendants say the information is available publicly from customers and

  from commercial resources, such as a UCC subscription or private data

  compiling companies.

        For this argument, Defendants rely on two lists, which they claim

  were available in the “commercial market”; they say one is a UCC list, and

  the other was from a private company. However, as KMBS points out, the

  origin of the lists is unclear, and the lists are unauthenticated.

        Defendants rely upon cases that are distinguishable from the facts

  here. See ATC Distrib. Grp., Inc. v. Whatever It Takes Transmissions &

  Parts, Inc., 402 F.3d 700 (6th Cir. 2005); McKesson, 266 F. Supp. 2d 590.

        In McKesson, the customer list was created and maintained by the

  defendant employee from public sources – like phone books – and

  personal sources he compiled throughout his career. The court found that

  the customer list could not support the former employer’s trade secret claim

                                         54
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28656    Page 55 of 61




  because it “was not a list [the employer] kept itself, nor was it compiled

  from any” of the employer’s sources. McKesson, 266 F. Supp. 2d at 594,

  596 (E.D. Mich. 2003).

        These customer lists, however, were not created by, or the property

  of, the Defendants; they belong to Konica. Konica’s customer lists also

  contain more information than the list in McKesson, and the majority of the

  information is not discoverable from a phone book.

        In ATC, the court found a customer list was not protectable under the

  Kentucky Uniform Trade Secrets Act because there was “no evidence that

  the identities of transmission parts customers contained on [plaintiff’s]

  customer list was obtained through great effort or expense, or that the

  names on the list were not discoverable from a telephone book or similar

  legitimate source.” ATC Distrib. Grp., 402 F.3d at 714.

        KMBS’s customer lists contained more information than the lists in

  ATC. Moreover, unlike in ATC, KMBS presents evidence that compiling

  the information in its lists took great time and effort; that some of the

  information was not publicly available or known by customers; and that the

  information customers did have was not all available from one source in its

  entirety. [See ECF No. 434-11, PageID.26860; ECF No. 433-29,

  PageID.26123-24, 26127-29].

                                         55
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20     PageID.28657   Page 56 of 61




        Konica demonstrates a question of fact exists on whether the

  information in its customer lists is “readily ascertainable, i.e., capable of

  being acquired by competitors or the general public without undue difficulty

  of hardship.” See Dura Global, 662 F. Supp. 2d at 859 (citation omitted).

        The fact that KMBS customers possess some of the information in

  Konica’s customer lists and/or some of the information is obtainable in the

  public domain, does not mean that the compiled customer lists are not

  trade secrets. See Am. Furukawa, Inc. v. Hossain, No. 14-13633, 2017 WL

  4324945, at *5 (E.D. Mich. Sept. 29, 2017) (“A trade secret may consist of

  a compilation of information, even if it is compiled from outside sources

  available to other persons.”) (citing Mike's Train House, Inc. v. Lionel, LLC,

  472 F.3d 398, 410-11 (6th Cir. 2006) (“A trade secret can exist in a

  combination of ... components, each of which, by itself, is in the public

  domain, but the unified process, design and operation of which, in unique

  combination, affords a competitive advantage and is a protectable secret”)).

  See also Giasson Aerospace Sci., Inc. v. RCO Eng’g, Inc., 680 F. Supp. 2d

  830, 843 (E.D. Mich. 2010) (“Knowledge of vendors, vendor capabilities,

  and pricing can be a trade secret even if all of the information can be

  obtained through publicly available means so long as the information is not

  readily ascertainable.”).

                                         56
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28658    Page 57 of 61




        KMBS also produces evidence that the lists were valuable to it and

  competitors because – among other things – they contained all the

  information necessary to compete in the market; they gave insight into how

  KMBS builds its pricing; and they provided detailed information about sales

  territories – including what a territory’s potential was, what customers

  bought in the past, what their current equipment was, when leases were

  coming up, and what the potential was in the future – to assist in creating

  fair and equal territories and quotas based on the machines in field

  information. [See ECF No. 434-11, PageID.26860; ECF No. 433-29,

  PageID.26123-24, 26127-29; ECF No. 435-2, PageID.27532-33 (Rob Bell

  admits that he sent AI’s Vice President of Sales the Everest document

  because they were in the process of trying to assign new territories for AI’s

  sales representative)]. Indeed, even KMBS’s former Vice President for

  Michigan – who Defendants rely upon in their attempt to show Everest is

  not a trade secret – testified that Everest would be “priceless” in the hands

  of a competitor because it “has everything in it. The hardest thing in the job

  for people to do in competitive situations is get that information. If the

  competitor gets [Everest], they have it all.” [Id.]. This is strong evidence

  that Konica’s customer lists are protectable trade secrets. See Innovation

  Ventures, 2015 WL 11071470, at *6 (finding plaintiff’s customer list to be “a

                                         57
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28659    Page 58 of 61




  protected trade secret” because, “[w]ith [it], [defendant] could bypass the

  trial and error of working with untested distributors, and could rely instead

  on [plaintiff’s] institutional knowledge.”).

        Finally, contrary to Defendants’ arguments, KMBS presents evidence

  that would allow a reasonable jury to find that it took sufficient steps to

  protect the confidential nature of its information; among other things,

  Konica required employees to sign the Agreement and also limited access

  to certain information based on the position of the employee. See Kubik,

  56 Mich. App. at 347-48 (finding that sufficient measures to maintain

  secrecy include express agreements between employers and employees,

  tacit understandings of confidentiality, inferences from attendant

  circumstances, and limits on information access to authorized individuals).

        Even with its showings, KMBS fails to demonstrate entitlement to

  summary judgment. AI makes strong arguments and presents evidence

  that would allow a reasonable jury to conclude that Konica’s customer lists

  are not protectable trade secrets.

        Because a reasonable jury could conclude either way on whether

  KMBS’s customer lists are entitled to trade secret protection, neither side is

  entitled to summary judgment on this issue.




                                          58
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20       PageID.28660     Page 59 of 61




  VII.   DAMAGES

         Applied Imaging raises two issues with KMBS’s notice of damages.

  First, AI says Konica’s lost profit calculation asserts figures for gross profits

  instead of net profits; it says gross profits are not recoverable under

  Michigan law. Second, AI contends that instead of presenting “actual lost

  sales for any … customers,” Konica only “projected for each of the disputed

  customers an average of historical profits into the future” – estimating that

  the losses occurred within a seven-and-a-half-year span and continued for

  ten years.

         KMBS says AI’s argument is premature because the parties have yet

  to engage in expert discovery. It also says AI incorrectly assumes that its

  lost profit projections represent gross profit numbers.

         At this juncture, AI is not entitled to relief on either issue it raises.

         First, while AI is correct that gross profits do not appear to be

  recoverable in Michigan, see Contract Design Grp., Inc. v. Wayne State

  Univ., 635 Fed. Appx. 222, 235-36 (6th Cir. 2015) (collecting cases), this

  should not be an issue, because Konica says it is not seeking gross profits.

         Second, unless the court misunderstands AI’s argument, there is

  nothing wrong with KMBS projecting its lost profits based on historical data,

  instead of presenting actual lost profits. Without a crystal ball, Konica

                                           59
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20    PageID.28661   Page 60 of 61




  cannot state with certainty its actual profits lost; a projection based on

  historical data – and taking into account appropriate risk factors and

  business realities – is acceptable. See Contract Design Grp., Inc. v.

  Wayne State Univ., 635 Fed. Appx. 222, 235-37 (6th Cir. 2015).

        However, KMBS’s notice does not appear to state when its loss

  began for each of its customers; instead, Konica generally says that it

  estimates its losses began sometime between April 1, 2011 and November

  30, 2018. While this is insufficient, Konica need not supplement its notice

  of damages; it can provide this information in its expert report.

        Moreover, if Konica intends to project damages for ten years into the

  future, it must be certain it can adequately support the projections and – as

  AI says – account for attrition and other business realities. The Sixth

  Circuit calls such a long projection into question. See Multimatic, Inc. v.

  Faurecia Interior Sys. USA, Inc., 358 Fed. Appx. 643, 654 (6th Cir. 2009)

  (affirming the exclusion of an expert report on lost profits that included a

  “ten-year prediction about the fortunes of the American automotive

  industry” upon concluding that the opinion rested on speculation regarding

  profit margins and future demand for a product.).




                                        60
Case 2:15-cv-11254-VAR-EAS ECF No. 442 filed 07/07/20   PageID.28662   Page 61 of 61




  VIII. CONCLUSION

          The Court GRANTS KMBS partial summary judgment on two issues.

  The Court DECLARES:

          A.   The Agreement is valid and partially enforceable as modified
               (partially enforced). The Court: (1) declines to enforce the non-
               solicitation of potential customers provision of the Agreement;
               (2) severs the phrase “or whose identity I have learned” from
               the non-solicitation provision, and limits enforcement of the
               non-solicitation provision to KMBS’s customer with whom the
               Contract Defendants dealt with while employed by KMBS; and
               (3) severs the term “or communicate with” from the
               Agreement’s non-solicitation provision.

          B.   The Contract Defendants breached the Agreement as specified
               above.


          In all other respects, the Court DENIES KMBS’s motion [ECF No.

  431].

          The Court DENIES Defendants’ motions for partial summary

  judgment [ECF No. 430, 432].

          IT IS ORDERED.
                                             S/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge
  Dated: July 7, 2020




                                        61
